DETAILED ACTION
Applicant's response, filed 02 April 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 April 2021 has been entered.

Status of Claims
Claims 9, 11, 16, and 18 are cancelled.
Claims 1-8, 10, 12-15, 17, and 19-20 are pending.
Claims 1-8, 10, 12-15, 17, and 19-20 are rejected.

Claim Interpretation- 35 USC § 112(f)
This interpretation is newly recited and necessitated by claim amendment.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) h. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“… a hardware device configured to confirm the presence of the particular disease” recited in claims 1 and 13; and
“…a hardware device configured to perform a targeted medical test…” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant’s specification at para. [00104] discloses that a medical test is performed by a hardware device, such as a medical test for disease diagnosis. However, Applicant’s specification does not provide any structure for the hardware device for performing the claimed functions of confirming the presence of the particular disease and/or performing a targeted medical test.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Any newly recited portion herein is necessitated by claim amendment.
Claims 1, 13, and 20, and claims dependent therefrom, recite “wherein the matrix is adjusted to form an updated temporary matrix after the trie is initialized to determine a minimum number of parents for the matrix by eliminating detected column singletons and reducing gaps between siblings”. Applicant’s specification at FIG. 5, [0066], and [00117]-[00119] discloses that a temporary matrix is generated after the trie initialized, and at every depth of the trie, a table can be associated therewith and used to create the next step. Applicant’s specification at para. [00107] and FIG. 16-19 further show a matrix corresponding to the temporary matrix of FIG. 5, which is then processed according to FIG. 20, which includes determining the minimum number of columns covering all rows and selecting a solution minimizes gaps between siblings. Furthermore, Applicant’s specification at FIG. 2 and [0054] discloses an input matrix, which corresponds to the matrix in claims 1, 13, and 20, which is distinct from the temporary matrix generated in FIG. 5 at step 550. Therefore, while Applicant’s specification provides support for generating a temporary matrix after the trie is initialized to determine a minimum number of parents for the n x m (i.e. input) matrix by eliminating detected column singletons and reducing gaps between siblings, Applicant’s specification does not provide support for removing column 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “wherein the matrix is adjusted to form an updated matrix after the trie is initialized to determine a minimum number of parents for the matrix by eliminating detected column singletons and reducing gaps between siblings” recited in claims 1, 13, and 20 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Claims 1 and 13, and claims dependent therefrom, recite “a hardware device configured to confirm the presence of the predicted particular disease”, and claim 20 recites “…a hardware device configured to perform a targeted medical test…” in the last limitation of the claims, each which has been interpreted under 35 U.S.C. 112(f). Accordingly, the limitations are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
As discussed above, Applicant’s specification at para. [00104] discloses that a medical test can be performed by a hardware device based on the results of the haplotype phasing, such as a medical test for disease diagnosis. However, Applicant’s specification does not provide any structure for the hardware device for performing the entire claimed function. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b); furthermore, a means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description. See MPEP 2181 II. Therefore, 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “a hardware device configured to confirm the presence of the predicted particular disease”, recited in claims 1 and 13, and “…a hardware device configured to perform a targeted medical test…”, recited in claim 20, to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Response to Arguments
Applicant's arguments filed 02 April 2021 regarding 35 U.S.C. 112(a) have been fully considered but they are not persuasive. 
Applicant remarks that one of ordinary skill in the art would know the "updated matrix" is not the same matrix as "the matrix" because of the passage mentioned by the Examiner and because the term "matrix" and "updated matrix" are not equivalent even in the language of the claim itself (applicant's remarks at pg. 12, para. 1 to pg. 13, para. 2).
This argument is not persuasive. The rejection of the claims under 35 U.S.C. 112(a) was not based on whether the "updated matrix" is the same or a different matrix than "the matrix" (i.e. the input matrix). Instead, the rejection is based on the language "wherein the matrix is adjusted to form an updated temporary matrix... by eliminating detected column singletons and reducing gaps between siblings", which involves performing the operations of "eliminating detected column singletons and reducing gaps between siblings" on "the matrix" to form the updated temporary matrix. Applicant's specification does not provide support for performing these operations on the matrix to form the updated temporary matrix. Therefore, while the matrix and the updated matrix 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-8, 10, 12-15, 17, and 19-20 in the Office action mailed 04 Jan. 2021 has been withdrawn in view of claim amendments received 02 April 2021.
Applicant's arguments filed 02 April 2021 regarding 35 U.S.C. 112(b) have been fully considered but they do not pertain to the new ground of rejection under 35 U.S.C. 11(b) set forth below. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claims 1, 13, and 20, and claims dependent therefrom, are indefinite for recitation of “determining/determine whether any gene variants …the Genome wide association comprising identifying from which of the parents the haplotype has been inherited”. However, claims, 1, 13 and 20 previously recite “…phasing/phase… the n samples to determine haplotypes of parents of the two or more sample organisms”. Accordingly, it’s unclear which haplotype of the determined haplotypes of parents of the two or more sampler organisms that “the haplotype” in the identifying from which of the parents “the haplotype” has been inherited refers to. As such, the metes and bounds of the claims are unclear. For purpose of examination, “the haplotype” is interpreted to mean any haplotype of the haplotypes in the phasing step. To overcome the rejection, the claims a haplotype of the haplotypes has been inherited”.
Claims 1, 13, and 20, and claims dependent therefrom, are indefinite for recitation of “…predicting/predict a presence of the particular disease in a sample organism based on results of the haplotype phasing indicating that the sample organism from the two or more sample organisms has the particular trait…”. The claims involve predicting a presence of a particular disease in a sample organism, which is not required to be a sample organism of the one or more sample organisms, and then recites “the sample organism from the two or more sample organisms”, such that the sample organism is from the two or more sample organisms. Accordingly, it’s unclear if the sample organism for which the presence of the particular disease is predicted is or is not intended to be from the two or more sample organisms. For purpose of examination, the limitation is interpreted to mean “predicting/predict a presence of the particular disease in a sample organism from the two or more sample organisms based on results of the haplotype phasing indicating that the sample organism…”, such that the sample organisms is from the two or more sample organisms.
Claims 1, 13, and 20, and claims dependent therefrom, are indefinite for recitation of “…imputing/impute missing values in a genetic marker for one of the two or more sample organisms….; predicting a presence of the particular disease in a sample organism…based on results…, the imputed missing values…”. The claims recite imputing missing values in a genetic marker for one of the two or more sample organism, and then using the imputed missing values to predict a presence of the particular disease in a sample organism, which is not required to be the same one of the two or more sample organisms that the missing values were inputted for. Therefore, it’s unclear if the claims intend for the sample organism that the presence of the particular disease is predicted for is intended to be the same sample organism that the missing values were imputed for, or if the sample organism in the predicting step can be a different sample organism than the missing values were imputed for. If Applicant intends for the sample organisms 
Claims 1 and 13, and claims dependent therefrom, recite “a hardware device configured to confirm the presence of the predicted particular disease”, and claim 20 recites “…a hardware device configured to perform a targeted medical test…” in the last limitation of the claims, which invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed above, Applicant’s specification at para. [00104] discloses that a medical test can be performed by a hardware device based on the results of the haplotype phasing, such as a medical test for disease diagnosis. However, Applicant’s specification does not provide any structure for the hardware device for performing the entire claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 
Step 1: The instantly claimed invention (claims 1, 13, and 20 being representative) is directed to a method, computer program product, and system for detecting a presence of a particular disease. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined whether the claimed subject matter is directed to a law of nature, natural phenomenon, or an abstract idea.
Claims 1, 13, and 20 recite the following steps directed to an abstract idea:
representing/represent each allele in the m SNPs as a binary number;
phasing/phase the n samples to determine a haplotype of a parent of the two or more sample organisms, the phasing being performed using a trie to process a distribution of alleles in the n-samples that includes homozygous alleles and heterozygous alleles;
wherein the trie is generated and initialized with a data structure including a single node and each node of the tree includes one incoming edge and two outgoing edges such that each leaf corresponds to a distinct haplotype, and
wherein the matrix adjusted to form an updated temporary matrix after the trie is initialized to determine a minimum number of parents for the matrix by eliminating detected column singletons and reducing gaps between siblings;
collapsing pairs of isomorphic sub-trees in the trie based at least on the pairs having identical allele values; 
determining whether any gene variants are associated with a particular trait relating to a condition associated with the particular trait by Genome wide association, the Genome wide association comprising identifying from which of the parents the haplotype has been inherited;
imputing missing values in a genetic marker for one of the two or more sample organisms based on results of the haplotype phasing derived from another sample organism from the two or more sample organisms;
predicting a presence of the particular disease in a sample organism based on results of the haplotype phasing indicating the sample organism from the two or more sample organisms has the particular trait relating to the condition associated with the particular disease, the imputed missing values, and the results of the determining of whether any gene variants are associated with the particular trait by the Genome wide association; and
selecting… a targeted medical test only for the predicted particular disease.
The identified claim limitations falls into one or more of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the steps of representing the m SNPs as a binary number, phasing the n samples, initializing and generating the trie with a data structure including a single node with each node having one incoming edge and a maximum of two outgoing edges, adjusting the matrix after the trie is initialized to determine a minimum number of parents, collapsing pairs of isomorphic sub-trees in the trie, determining one or more gene variants associated with a particular trait, and analysis of the  sample organisms to have the particular trait relating to a condition associated with the disease based on the determined one or more gene variants fall under the mental process grouping of abstract ideas. Specifically, representing the SNPs as a binary number amounts to mere data analysis which can be practically performed in the mind or with pen and paper. Furthermore, phasing the n samples with m SNPs involves a statistical estimation of the most likely haplotype, comprising m SNPs, of a parent of the n sample organisms; determining the most likely haplotype of m SNPs (e.g. 2 SNPs) of two or more samples organisms can be practically performed in the mind or with pen and paper. The steps of initializing and generating the trie, adjusting the matrix by eliminating singleton columns and reducing gaps 
In addition, the step of phasing the n samples to determine a haplotype of a parent of the two or more sample organisms falls under the mathematical concept grouping of abstract ideas. Performing haplotype phasing requires performing a statistical estimation of haplotypes, and therefore is a textual equivalent to performing mathematical calculations. Similarly 
Dependent claims 2-8, 10, 12, 14-15, 17, and 19 further recite an abstract idea. Dependent claim 2 further recites the mental process and mathematical concept of forming the trie based on a cost [Step 2A, Prong 1: YES]
Under the 2019 Revised PEG, the Step 2A (Prong 2) analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2-8, 10, 12, 14-15, 17, and 19 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 13, and 20 include: 
receiving, by a processor, a n x m matrix comprising a set of n rows and a set of m columns, each of the n rows representing a respective one of n samples, and each of the m columns representing a respective one of m SNPs for two or more sample organisms (i.e. data input);
a processor/ processor device; and
a non-transitory computer readable storage medium.
Data input, a processor or processing device, and a non-transitory computer readable storage medium are generic computer components or functions which do not represent the practical application of an improvement to computer technology. The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). With further regard to the data input step of receiving an n x m matrix, the input step only serves to collect data for use by the abstract idea, which does not sufficiently integrate the recited judicial exception into a practical application. See MPEP 2106.05(g).
The additional elements of claims 1, 13, and 20 further include:
performing a targeted medical test only for the predicted particular disease using a hardware device configured to confirm the presence of the predicted particular disease (claims 1 and 13); and
a hardware device configured to perform a targeted medical test for the particular disease to screen for a presence of the particular disease (claim 20).
The additional element of performing a medical test for the particular disease using a hardware device to confirm the presence of the particular disease does not integrate the recited judicial exception into a practical application because the limitation amounts to mere instructions to apply the exception. When determining whether a claim simply recited a judicial exception with the words “apply it”, whether the claim recited only the idea of a solution or outcome and the particularity or generality of the application of the judicial exception are considered. See MPEP 2106.05(f). The current claims involve determining a haplotype of a parent of the sample organism, determining a sample organism has a particular trait associated with the disease based on the haplotype of the parent and the gene variants associated with the trait, and then performing a medical test to screen for the disease. However the claims do not provide any details of how particular traits are determined to be associated with the particular disease or which variants may be associated with a particular trait associated with the disease. Furthermore, the claims do not require that the haplotype is determined to have a particular trait based on the determined gene variants. As such, the claims only recite the idea of a solution. See MPEP 2106.05(f)(1). Furthermore, performing a medical test for a particular disease to screen for the disease is not a particular application of the judicial exception, and instead involves performing any medical test to verify the presence of any disease which may be associated with a haplotype. See MPEP 2106.05(f)(2). Therefore, performing a medical test for the particular disease using a hardware device to confirm the presence of the particular disease does not integrate the recited judicial exception into a practical application.
With further regard to claim 13, the additional element of performing a targeted medical test for the predicted particular disease using a hardware device configured to confirm the presence of the particular disease includes a non-transitory computer readable storage medium with instructions for performing the medical test, executable by a computer. Because claim 13 only includes instructions for performing the medical test, embodiments of the claim do not require that the step of performing the medical test is carried out. Therefore, for these additional reasons, the 
With regard to the hardware device for performing the medical test, the hardware device is merely invoked as a tool to perform an existing process (i.e. a medical test), which does not integrate the judicial exception into a practical application. Furthermore, Applicant’s specification does not disclose any specific structure of the hardware device that excludes embodiments in which the hardware device is a generic computer. Therefore, the hardware device does not represent an improvement to technology. 
Therefore, the claims as a whole do no integrate the abstract idea into practical application. Thus claims 1-8, 10, 12-15, 17, and 19-20 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Dependent claims 2-8, 10, 12, 14-15, 17, and 19 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 13, and 20 include: 
receiving, by a processor, a n x m matrix comprising a set of n rows and a set of m columns, each of the n rows representing a respective one of n samples, and each of the m columns representing a respective one of m SNPs for two or more sample organisms (i.e. data input);
a processor/ processor device; and
a non-transitory computer readable storage medium.
Data input, a processor or processor device, and a non-transitory computer readable storage medium are conventional computer components or processes which are not sufficient to amount to significantly more than the recited judicial exception. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, 
The additional elements of claims 1, 13, and 20 further include:
performing a targeted medical test only for the predicted particular disease using a hardware device configured to confirm the presence of the predicted particular disease (claims 1 and 13); and
a hardware device configured to perform a targeted medical test for the particular disease to screen for a presence of the particular disease (claim 20).
Performing a medical test to confirm a presence of a particular disease is well-understood, routine, and conventional; this position is supported by Eichler et al. (Diagnostic value of systemic biopsy methods in the investigation of Prostate Cancer: A systematic review, 2006, The Journal of Urology, 175, pg. 1605-1612; previously cited), which reviews diagnosing prostate cancer (i.e. a particular disease) using biopsy methods (i.e. a medical test) (Abstract; Fig. 3-4;  pg. 1610, Col. 1, Par. 4 to Col. 2, Par. 1). Therefore, the additional element of performing a medical test to screen for the presence of a disease, when considered alone and in combination with the other additional elements, is not sufficient to amount to significantly more than the judicial exception. 
With further regard to the hardware device for performing a medical test, the hardware device is merely invoked as a tool to perform an existing process (i.e. a medical test). As discussed above, the courts have found the use of a computer or other machinery (e.g. a hardware device) in its ordinary capacity for economic or other tasks does not provide significantly more. Therefore, the additional element for a hardware device for performing a medical test, when considered alone 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exceptions. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the independent claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.

Response to Arguments
Applicant's arguments filed 02 April 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that previously amended claims 1, 13, and 20 satisfy the requirements of 35 U.S.C. 101 because of the real world application of diagnosing a particular disease based on the haplotype determined by the phasing (applicant's remarks at pg. 18, para. 1)
This argument is not persuasive. The claims include an additional element of performing a targeted medical test for the particular disease using a hardware device to screen for a presence of the particular disease based on the determined haplotype. When determining whether a claim simply recited a judicial exception with the words “apply it” rather than integrated a judicial exception into a practical application, whether the claim recited only the idea of a solution or outcome and the particularity or generality of the application of the judicial exception are considered. See MPEP 2106.05(f). The claims involve determining a haplotype of a parent of the sample organism, determining a sample organism has a particular trait associated with the disease based on the haplotype of the parent and the gene variants associated with the trait, and 

Applicant's remarks that independent claims 1, 13, and 20 as previously amended, are clearly directed to a real-world process, including "screen for a presence of a particular disease" based on the specific rules recited in the amended independent claims, similarly to the claims of McRO (Applicant's remarks at pg. 18, para. 2).
This argument is not persuasive. As discussed above, screening for a presence of the particular disease amounts to mere instructions to apply the exception, which does not integrate the recited judicial exception into a practical application. Furthermore, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. The step of screening for a presence of the particular disease does not represent an improvement to a computer-related technology, as in the claims of McRO. 

Applicant remarks that the amended independent claims now clearly include a very specific trie data structure and matrix, which is formed and updated in an unconventional manner, which provides various advantages over any conventional systems and methods (Applicant's remarks at pg. 18, para. 3).
This argument is not persuasive. With regard to the unconventional manner in which the formation and updating of the trie and matrix occurs, the manipulation of the trie and matrix are part of the judicial exception as discussed above. Under Step 2B, only whether the additional elements are well-understood, routine, and conventional is considered to determine whether a claim recites significantly more than a judicial exception. See MPEP 2106.05(d). Therefore, whether the formatting and updating of the trie is unconventional is not considered. Regarding whether the mental process steps of forming and updating a trie and matrix provide advantages over conventional methods, the judicial exception alone cannot provide the improvement to technology. See MPEP 2106.05(a). Regarding whether the judicial exception results an improvement to computer technology, Applicant has not provided any evidence or arguments suggesting that the processing of the claimed data structures affects the functioning of a computer such that the claims reflect an improvement to computer technology. A technical explanation for how the invention improves upon technology should be present in the specification, and must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. See MPEP 2106.05(a). Furthermore, because the claimed subject matter does not improve computer technology or any other technology the argument is not persuasive.

 Applicant remarks that amended claim 1, 13, and 20 satisfy the requirements of 35 U.S.C. 101 at least because of the real world application of screening for the presence of a particular disease, using a hardware device, based on the haplotype determined by the phasing, indicating that a sample organism has a particular trait associated with the particular disease, and the very specific 
    This argument is not persuasive for the same reasons discussed above.

Applicant remarks that minimizing testing of a patient to accurately determine the presence of a disease in the patient is clearly an improvement to the field of medicine, and in particular the medical diagnosis field (applicant's remarks at pg. 19, para. 2).
This argument is not persuasive. An improvement in the abstract idea itself is not an improvement in technology. See MPEP 2106.05(a) II. Therefore, an improvement to medical diagnosis is not an improvement to technology, but rather amounts to an improved abstract idea. Furthermore, as discussed above, performing a medical test for a particular disease based on the results of the haplotype phasing amounts to mere instructions to apply the exception, given the limitation only recites the idea of a solution and is not particular. The claims merely recite performing a medical test, and no evidence is provided that would suggest that the step of performing a medical test based on the results of the haplotype phasing minimizes medical testing. For example, no evidence is provided that the performed medical test provides more accurate results or even a higher percentage of positive diagnoses. Furthermore, even if the performed medical test did not provide a positive diagnosis, the claims do not imply that the sample organism is diseased, such that additional medical tests would be required if the medical test provided a negative diagnosis; therefore, the alleged improvement of minimizing medical testing would not be reflected in the claims. As such, the limitation does not reflect an improvement to the field of medicine by minimizing testing of a patient.

Applicant remarks that the formation and manipulation of data structures very clearly is directed at improvements to the computer itself, and these claimed features provide significant improvements to data storage, which is well settled law in view of Alice that such improvements 
This argument is not persuasive. A technical explanation for how the invention improves upon technology should be present in the specification, and must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. See MPEP 2106.05(a). In this case, Applicant has not provided an explanation as to how the recited trie and matrix serve to improve data storage. Furthermore, the claims merely recite using a trie and matrix to process genetic data, which can be practically performed in the mind or aided with pen and paper (e.g. by drawing the trie/matrix); nothing in the claims suggests the trie and matrices are specific computer data structures being manipulated in a way that cannot be accomplished by pen and paper. 

Applicant remarks that claims 1, 13, and 20, as amended, now clearly provide the connection between haplotype phasing, the genome wide association, and the use of a hardware device to perform a single test in the response to the particular disease identified by the invention of the present claims (Applicant’s remarks at pg. 21, para. 2).
This argument is not persuasive. The step of performing the medical test for the predicted disease using a hardware device amounts to mere instructions to apply the judicial exception because the step of performing the medical test is not particular, as discussed above.

Applicant remarks that the claims as currently amended show a transformation of data by "imputing missing values in a genetic marker for one of the two or more sample organisms based on the results of haplotype phasing", and one of ordinary skill in the art would know that imputing missing values in a genetic marker based on the results of haplotype phasing clearly is a transformation of an original genetic marker (i.e. with missing values) into a different state or thing (i.e. a complete genetic marker) (applicant's remarks at pg. 21, para. 3 to pg. 22, para. 1).
This argument is not persuasive. When determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two, whether the claim effects a transformation or reduction of a particular article to a different state or thing. An "article" includes a physical object or substance. Furthermore, purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. See MPEP 2106.05(c). In this case, an incomplete and complete genetic marker is not a physical object or substance (i.e. an article), and instead amounts to changing thoughts (i.e. missing values to complete values). Therefore, this limitation does not integrate the recited judicial exception into a practical application of effecting a transformation or reduction of a particular article to a different state or thing.	

Applicant remarks that claims 2-8, 10, 12, 14, 15, 17, and 19 depend directly or indirectly from one of claims 1 or 13, and thus satisfy the requirements of 35 U.S.C. 101 due to their dependencies from claims 1 or 13 (Applicant’s remarks at pg. 22, para. 3).
This argument is not persuasive for the same reasons discussed above regarding claims 1 and 13.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631